Title: James Madison to John Quincy Adams, 24 February 1829
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 24. 1829
                            
                        
                        
                        I have recd. in your kind letter of the 21st. inst: the little pamphlet containing the "correspondence
                            between yourself and several citizens of Massachusetts; with certain additional papers"
                        The subjects, presented to view by the pamphlet, will doubtless not be overlooked in the history of our
                            Country. The documents not previously published are of a very interesting cast. The letter of Governour Plumer, if nowise
                            impaired by adverse authorities, must receive a very marked attention, and have a powerful effect. As what relates to Col.
                            Hamilton, however, is stated on a solitary information only. I cannot but think there may be some material error at the
                            bottom of it. That the leading agency of such a man, & from a State in the position of N. York. in a project for
                            severing the Union, should be anxiously wished for by its Authors, is not to be doubted, and an experimental invitation of
                            him to attend a select meeting, may without difficulty be supposed. But obvious considerations oppose the belief that such
                            an invitation would be accepted: And, if accepted, the supposition would remain, that his intention might be to dissuade
                            his party and personal friends from a conspiracy as rash as wicked, and as ruinous to the party itself as to the Country.
                            The lapse of time must have extinguished lights by which alone the truth in many cases, could be fully ascertained. It is
                            quite possible that this may be found an exception. I pray you, Sir, to accept a renewed assurance of my esteem and my
                            best wishes.
                        
                        
                            
                                James Madison
                            
                        
                    